Citation Nr: 0842806	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  03-23 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for neuropathy and 
weakness in the upper and lower extremities.

4.  Entitlement to service connection for organic heart 
disease post pacemaker implantation.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to July 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision by the Waco RO.  The veteran requested a 
Travel Board hearing; he requested a postponement when such 
hearing was initially scheduled (in February 2006), and 
failed to report when it was rescheduled (in March 2007).

The veteran had also initiated appeals of the denials of 
service connection for a prostate disorder and for a hiatal 
hernia; in his substantive appeal received in August 2003, he 
limited his appeal to the matters listed on the preceding 
page.  

The issue of service connection for bilateral neuropathy of 
the upper and lower extremities is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify the appellant if any action on his part is 
required.


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss disability 
was not manifested in the veteran's first postservice year; 
it is not shown that the veteran has (or at any time during 
the appeal period has had) a right ear hearing loss 
disability; and a preponderance of the evidence is against 
finding that the veteran's left ear hearing loss disability 
is related to his service.  

2.  Tinnitus was not manifested in service and a 
preponderance of the evidence is against a finding that the 
veteran's current tinnitus is related to his service.

3.  A heart disorder was not manifested during service or in 
the first post-service year, and such disorder is not shown 
to be related to the veteran's service (to include as due to 
exposure to Agent Orange therein).

4.  The veteran is not shown to have engaged in combat, or to 
have a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).   

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008). 

3.  Service connection for organic heart disease post 
pacemaker implantation is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008). 

4.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award). 

A May 2002 letter (prior to the rating decision on appeal), 
informed the veteran of the evidence needed to support his 
claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, evidence 
and information VA would obtain, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  While he did not receive timely (i.e., pre-
decisional) notice regarding disability ratings and effective 
dates of awards, he has had ample opportunity to respond 
after such notice was ultimately given (in 2006), and, more 
significantly, such notice is not critical unless service 
connection is being granted.

The veteran's service treatment records (STRs) are associated 
with his claims file.  All pertinent/identified VA and 
private records that could be obtained have been obtained.  
The RO arranged for VA examinations.  VA's duty to assist is 
met.  

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Certain chronic diseases (including cardiovascular disease 
and sensorineural hearing loss (SNHL) (as an organic disease 
of the nervous system)) may be presumed to have been incurred 
or aggravated in service if they are manifested to a 
compensable degree within a specified period of time (1 year 
for cardiovascular disease and SNHL) after discharge from 
active duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

III. Factual Background and Analysis

Hearing Loss

The veteran's service personnel records show that his 
military occupational specialties were light truck driver, 
records clerk, clerk typist, and personnel specialist.  On 
service enlistment audiometry, puretone thresholds (converted 
to ISO values for consistency), in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
15
5
LEFT
0
15
5
15
0

On service separation audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
5
5
/
5
LEFT
-10
5
5
/
5

There was no mention of hearing loss in an associated medical 
history report.

The veteran has not submitted (or identified for VA to 
secure) any records of treatment he received for hearing 
loss.  In an August 2003 statement, he asserted that he was 
assigned combat duties and was frequently subjected to loud 
artillery fire.  He indicated that hearing loss was not 
documented at separation because he was unaware he was being 
examined for such disability.

On January 2003 VA examination, the veteran gave a history of 
noise exposure in service and denied any postservice noise 
exposure.  Audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
5
LEFT
15
10
5
5
0

The examiner noted that the audiogram revealed bilateral high 
frequency sensorineural hearing loss, primarly at 8000 Hz.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
examining physician reviewed the claims file and noted that 
the veteran had completely normal auditory thresholds at all 
frequencies tested on service separation examination.  He 
opined that it would appear most likely that the veteran's 
current hearing loss occurred subsequent to military service, 
particularly in recent years and that it was less likely than 
not that the veteran's current hearing loss was related to 
service.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought, bilateral hearing loss.  In the absence of proof of a 
present disability, there is no valid claim [of service 
connection].  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Audiometry in service and after service does not show that 
the veteran has ever had a right ear hearing loss disability, 
as such is defined by regulation.  Although he found a 
bilateral high frequency hearing loss, the findings were at a 
frequency (8000 hertz) well above those considering whether a 
hearing loss disability by VA standards is shown.  See 38 
C.F.R. § 3.385.  As competent evidence does not show that the 
veteran has a right ear hearing loss disability, there is no 
valid claim of service connection for such disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

As for the left ear, a hearing loss disability was found on 
VA examination (by the word recognition score of 92 percent).  
However, since the veteran's left ear hearing was within 
normal limits in service and there is no evidence of SNHL in 
the first postservice year, service connection for left ear 
hearing loss on the basis that such disability became 
manifest in service and persisted, or in a presumptive basis 
(as a chronic disease under 38 U.S.C.A. § 1112) is not 
warranted.  Furthermore, there is no evidence of a left ear 
hearing loss disability until approximately 35 years 
postservice.  A lengthy time interval between service and the 
first postservice clinical notation of complaints or symptoms 
associated with a disability for which service connection is 
sought is, of itself a factor for consideration against a 
finding that such disability is related to service.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a 
claim alleging that a disability was aggravated by service).  
Finally, there is no competent (medical opinion) evidence of 
record of a nexus between the veteran's left ear hearing loss 
disability and his service.  The only competent evidence that 
addresses this matter directly is against the veteran's 
claim; the January 2003 VA examiner opined that the veteran's 
hearing loss more likely occurred after his separation from 
service.  Because he is a layperson (and lacks the expertise 
to determine medical etiology), the veteran's own assertions 
that his hearing loss is related to his service are not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, the preponderance of the evidence 
is against the claim of service connection for left ear 
hearing loss disability, and it must be denied.  

Tinnitus

The veteran's STRs are silent for complaints, findings, or 
diagnosis of tinnitus.  

On January 2003 VA examination, the veteran gave a history of 
bilateral, constant tinnitus of approximately 5 to 10 years 
duration.  The physician noted that on review of the claims 
file he found no documentation of tinnitus, and opined that 
the veteran's current tinnitus most likely occurred after 
service, particularly in recent years, and that it was less 
likely than not that it was related to service.

The veteran alleges that he was assigned combat duties in 
service, and frequently was subjected to artillery fire noise 
trauma.  He indicates that tinnitus was not documented at 
service separation because he was unaware of being examined 
for such.

The preponderance of the evidence is against a finding that 
the veteran's reported tinnitus is related to his 
service/noise trauma in service.  Even history he has 
provided indicates that his tinnitus began many years after 
service; on January 2003 VA examination he reported a 5 to 10 
year history of tinnitus (which would place onset 
approximately 25 years postservice).  The only competent 
(medical opinion) evidence regarding the matter of a nexus 
between tinnitus and the veteran's service, the report of the 
January 2003 VA examiner, is against the veteran's claim.  
Once again, because he is a layperson, the veteran's own 
opinion regarding a nexus between his tinnitus and his 
service is not competent evidence.  See Espiritu, supra.  
Accordingly, a preponderance of the evidence is against the 
claim and service connection must be denied.

Heart Disorder

The veteran's STRs are silent for complaints, findings, or 
diagnosis of a heart disorder.  

Private treatment records from November 1978 to February 2002 
document the history of the veteran's heart problems.  In 
November 1978, he sought treatment for a left shoulder 
injury, and an electrocardiogram (ECG) at the time was 
determined abnormal.  A February 1979 record notes the 
veteran had a several year history of rapid and irregular 
heartbeat; he had a more sustained episode in November 1978 
that converted spontaneously.  The ECG revealed evidence of 
rapid atrial fibrillation.  The veteran had been under a lot 
of stress, but denied a history of chest discomfort with 
exertion or at rest.  He did not smoke or drink. and tried to 
avoid products with caffeine.  The clinical impression 
included paroxysmal atrial fibrillation, more likely on the 
basis of idiopathic type.  The records show that the 
veteran's symptoms progressed over the years despite various 
treatments.  An April 1996 letter from his physician, P. W., 
M.D., states that the veteran had undergone a Maze procedure 
in 1996 to cure his atrial fibrillation.  Records show that 
the atrial fibrillation continued, and in 1998, he received a 
pacemaker implant.

The veteran submitted extensive photocopies of a November 
1999 The American People's Dioxin Report which, in pertinent 
part, notes that dioxin exposure has adverse effects on the 
liver, and the nervous, endocrine, cardiovascular, 
gastrointestinal, and immune systems, and that the effects it 
had on the heart included changes in heart muscle (damage to 
myocardium, heart valves, and arterial walls) and cardiac and 
vascular integrity.  He also submitted a photocopy of an 
April 2000 internet article that discusses the effect of 
Agent Orange exposure and references to an Air Force study 
(both indicating that dioxin exposure is linked to heart 
disease).  An Air Force study of a group of veterans who 
participated in aerial spraying indicated that they had a 
higher percent of heart disease than those that did not 
participate.  

February to June 2002 VA treatment notes show ongoing 
treatment for atrial fibrillation.  

On January 2003 VA examination, it was noted that the claims 
file was reviewed.  The veteran gave a history of his heart 
problems beginning in 1977.  The impression was organic heart 
disease manifested by atrial arrhythmia, chronic, with status 
post AV ablation in 1996 and then again in 1998 with AV 
pacemaker implantation in 1998 with continued recurring 
atrial fibrillation.  The examiner noted that the information 
obtained from the internet was not scientific.  He added that 
the position of the National Academy of Science in its VA 
sponsored 2000 comprehensive review of all articles relating 
to exposure to Agent Orange in Vietnam was that Agent Orange 
is not thought to be responsible for heart disease or 
arrhythmias.  Accordingly, the veteran's heart 
disease/arrhythmias were not thought to be a secondary 
expression of his Agent Orange exposure.

As the veteran's service medical records are silent for any 
findings reflective of/or suggesting a heart problem, and a 
heart disorder was not detected until 1978 (some 10 years 
after the veteran's separation from service), service 
connection for the veteran's heart disease on the basis that 
it became manifest in service and persisted, or on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.  Significantly, the record does not 
include a medical opinion to the effect that any current 
heart disability may be related to the veteran's military 
service.  

The veteran theory of entitlement in this matter is 
essentially to the effect that his cardiovascular 
abnormalities arose as a result of his exposure to dioxin in 
Vietnam. 

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent [to include Agent Orange], unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  If such veteran has one of the following diseases 
associated with herbicide exposure, that disease shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no evidence of such 
disease during the period of such service.  The diseases 
include chloracne, type 2 diabetes, Non-Hodgkin's lymphoma, 
Hodgkin's disease; chronic lymphocytic leukemia, multiple 
myeloma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.  

Although the veteran served in Vietnam, and is presumed to 
have been exposed to herbicides (including Agent Orange) in 
service, atrial fibrillation or organic heart disease is not 
a disease enumerated in 38 C.F.R. § 3.309(e), and the 
presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  
The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The preponderance of the evidence is against a finding that 
the veteran's heart disease is related to his exposure to 
Agent Orange in service.  Notably, the various articles 
submitted by the veteran in support of his claim are all 
nonspecific to his case; none relates the veteran's heart 
disease to Agent Orange exposure.  Significantly, the January 
2003 VA examiner who reviewed the record, including the 
articles the veteran provided, and opined that the veteran's 
arrhythmias/heart disease were unrelated to Agent Orange 
exposure based the opinion on a report by the National 
Academy of Science (which was charged with conducting a 
comprehensive review of all articles relating to Vietnam) and 
found no relationship between heart disorders and Agent 
Orange exposure.  As the physician examined the veteran and 
reviewed the entire claims file and cited to medical 
literature, his opinion, which is specific to the matter at 
hand, is probative evidence in the matter.  Because there is 
no competent evidence specifically to the contrary, the 
opinion is persuasive on the question of etiology of the 
veteran's cardiac disability.  Because the veteran is a 
layperson, his own opinion in this matter is not competent 
evidence.  See Espiritu, supra.  Accordingly, the claim must 
be denied.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
38 C.F.R. § 3.304(f).

The veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to PTSD.

Service personnel records reflect that the veteran served in 
Vietnam from August 1967 to July 1968.  His military 
occupational specialties in Vietnam were light truck driver, 
records clerk, and personnel specialist.  

The veteran did not receive any award or decoration 
specifically denoting combat, and the record does not 
otherwise corroborate that he engaged in combat with the 
enemy. Notably, his duties as a light truck driver, records 
clerk, and personnel specialist were of a non-combat nature.  
The meaning of engaged in combat with the enemy requires that 
the veteran have taken part in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (October 18, 1999).  The veteran alleged combat with 
military occupational specialties of infantry scout and 
machine gunner, but there is no confirmation of this in his 
personnel records.  

A February 1990 treatment record from Dr. P. W. notes the 
veteran was severely depressed with thoughts of suicide but 
he had no concrete plan.  He complained of self hatred and 
despair.  The impression was severe depression and he was 
placed on medication.  In a July 2001 letter, Dr. P. W. wrote 
that the veteran was having frequent panic attacks and not 
sleeping well due to his fear of being pacemaker dependent.  
He suggested that the veteran see a psychiatrist for more 
expert drug treatment for his panic disorder and possible 
depression.

On February 2003 VA examination, the veteran reported that he 
lost some people close to him when he was in Vietnam, but he 
could not recall their names.  He was not aware of killing 
anyone and that he just fired sector fire when told to.  He 
alleged that after three month he talked to his CO, explained 
that he was not trained in firearms or combat and that he 
felt like he had let people down and caused some of them to 
be needlessly killed because he did not know what he was 
doing, and was transferred to a clerical office where he 
processed people assigned to combat.  He also received 
morning reports and he knew which men he sent were killed; he 
felt like he was to blame for their deaths. He indicated that 
those duties made him feel like he was sending people to 
their deaths, and that it was his decision whether they went 
or did not go.  He reported that after service he had a manic 
depressive episode in the 1990s.  He complained of feeling 
depressed, poor sleep, and occasional flashbacks, and 
reported some past suicidal thoughts.  The diagnosis was 
major depression.  The examiner indicated there were 
insufficient stressors to make a diagnosis of PTSD.

The record does not show a medical diagnosis of PTSD.  Both 
the veteran's private physician and the VA examiner have only 
diagnosed depression.  The examiner found that the alleged 
stressor events were insufficient to produce PTSD.  There is 
no competent (medical opinion) evidence to the contrary.  
Because he is a layperson, the veteran's own assertions that 
he has PTSD are not competent evidence.  He lacks the 
expertise to establish a diagnosis of PTSD by his own 
opinion.  See Espiritu, supra.  

Without a medical diagnosis of the disability for which 
service connection is sought, PTSD, there is no valid claim 
of service connection for such disability, and the analysis 
does not need to proceed any further (including whether the 
veteran has a verified stressor).  See Brammer, supra.  
Accordingly, a preponderance of the evidence is against this 
claim, and it must be denied. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for organic heart disease post pacemaker 
implantation is denied.

Service connection for PTSD is denied.


REMAND

The veteran also seeks service connection for bilateral 
neuropathy of the upper and bilateral lower extremities 
based, in part, on exposure to Agent Orange in service.  As 
noted in the decision above, he served in Vietnam in 1967 and 
1968, and exposure to Agent Orange is presumed.  

In January 2003, the veteran underwent a VA neurological 
examination to determine if he had neuropathy and, if so, 
whether such was related to his service.  The diagnosis was 
neuropathic muscle weakness of both biceps and quadriceps 
muscle groups, but there is conflicting evidence regarding 
the etiology of such disability.  Initially, the examiner 
stated that neuropathies are presumptive conditions for 
Vietnam veterans and that it appeared that the veteran's 
condition is "service connectable".  In the next paragraph 
he states "[t]hough dioxin exposure has been associated with 
chronic neurological sequela such findings usually follow an 
acute toxic exposure where the patient becomes very ill, gets 
better, then later develops weakness.  Such is not the case 
with this veteran as he does not describe an overwhelming 
illness during military service.  We thus cannot make an 
association with exposure to dioxin".  Finally, the examiner 
concluded by stating, "he would appear to meet SC criteria 
for Vietnam incountry effects based on the presence of 
neuropathy".  Clarification of these opinions is necessary, 
as on their face they appear inconsistent.  .

Accordingly, the case is REMANDED for the following:

1.  The veteran's claims file must be 
returned to the physician who conducted 
the January 2003 VA neurological 
examination for review and clarification 
of medical opinion evidence (if not to 
another neurologist for the same 
opinions).  The consulting physician must 
be advised that the only forms of 
neuropathy afforded presumptive service 
connection based on Agent Orange exposure 
are acute and subacute peripheral 
neuropathy.  The opinions provided must 
be responsive to the following questions:

(a) Does the veteran have acute or 
subacute peripheral neuropathy?

(b) If not, what is the proper diagnosis 
for the veteran's neuropathy and weakness 
of the upper and lower extremities?

(c) Is the diagnosed neurological 
disability entity (manifested by 
neuropathy and weakness) at least as 
likely as not (50 % or better 
probability) related to the veteran's 
service, and specifically to his exposure 
to Agent Orange in Vietnam?.  

The consulting physician should explain 
the rationale for all opinions given.  

2.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond.  The case should. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment. All claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


